Citation Nr: 0822827	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 4, 1999, 
for an increased rating of 10 percent for a service-connected 
scar, left upper neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an effective 
date earlier than June 4, 1999, for an increased rating of 10 
percent for a service-connected scar, left upper neck.

Historically, this appeal stems from an April 2001 rating 
decision which granted service connection for a painful scar, 
as a residual of status post surgical excision of a brachial 
cleft cyst, left upper neck.  The veteran disagreed with the 
effective date assigned for the grant of service connection.  
In the 
August 2006 rating decision, the RO awarded an earlier 
effective date of January 20, 1956 for service connection of 
the painful scar, a residual of status post surgical excision 
of a brachial cleft cyst, left upper neck.  A noncompensable 
(0 percent) evaluation was assigned from January 20, 1956 to 
June 3, 1999, with a 10 percent rating assigned effective 
June 4, 2006.  The veteran initiated this appeal when he 
disagreed with the effective date assigned for the 
compensable evaluation.

In June 2008, a Deputy Vice Chairman of the Board granted a 
motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  June 4, 1999 is the earliest date of a formal or informal 
communication in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement to an award 
of compensation. 

3.  It is not factually ascertainable that an increase 
occurred in the severity of the service-connected scar, left 
upper neck, in the one-year period prior to June 4, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 1999 for 
the grant of a compensable disability rating for a scar, left 
upper neck have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for an earlier effective date in 
correspondence sent to the veteran in August 2006.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  The letter also provided notice of the type of 
evidence necessary to establish an effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  
Moreover, as will be discussed in greater detail below, the 
claim for an effective date retroactive to 1956 is precluded 
as a matter of law.  38 C.F.R. § 3.400; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 



Factual Background & Analysis

The veteran desires an effective date earlier than June 4, 
1999, for the grant of a 10 percent disability evaluation for 
a service-connected scar, claimed as a residual of status 
post surgical excision of a brachial cleft cyst, left upper 
neck.  Specifically, the veteran contends that he is entitled 
to a 10 percent compensable evaluation effective from January 
20, 1956.  

Generally, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date.  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA, must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms 'claim' and 'application' mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157. 

Based upon a review of the cumulative evidence, the Board 
finds that an earlier effective date for a 10 percent 
compensable evaluation, for the service-connected left upper 
neck scar, is not warranted.  The Board notes that a claim 
for an increased rating for residuals of the tenth cranial 
nerve was received on June 4, 1999.  The veteran submitted to 
a VA neurology examination in June 2000 in connection with 
that claim.  The claims file reveals that at the VA 
examination, the scar was noted to be very sensitive to 
touch.  As a result, the RO granted a separate 10 percent 
rating for this painful and tender scar, effective from June 
4, 1999- the date that a claim for an increased rating was 
received.  

A review of the record reveals no formal or informal 
communication in writing by, or on behalf of the veteran, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to an increased disability rating for a 
scar, or other related residual of his tenth cranial 
neuralgia, prior to this date.  The veteran does not 
otherwise argue that he submitted such a request prior to 
June 4, 1999.

The Board has also considered whether an increase was 
factually ascertainable during the year prior to receipt of 
the increased rating claim; but finds it was not.  
Unfortunately, the veteran's original claims folder was lost 
and the claims folder currently before the Board has been 
rebuilt.  Thus, there is no medical evidence or clinical 
findings contained in the evidentiary record to show that a 
factually ascertainable increase existed during the year 
prior to receipt of the increased rating claim received on 
June 4, 1999.  As a result there is no basis for awarding a 
compensable rating prior to June 4, 1999; and the claim for 
an effective date retroactive to 1956 is precluded as a 
matter of law.  See 38 C.F.R. § 3.400; Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

While the veteran has not specifically raised a claim of 
clear and unmistakable error (CUE) in any prior Board or RO 
decision, the Board finds that the assignment of a 
noncompensable evaluation from the date of service connection 
(January 20, 1956) was proper.  In this regard, there is no 
evidence to show that the veteran met the schedular criteria 
for a 10 percent compensable rating prior to the June 2000 VA 
examination.  Under the regulations in effect prior to August 
30, 2002 disfiguring scars of the head, face or neck 
warranted a noncompensable evaluation if the disfigurement 
was slight or a 10 percent evaluation if the disfigurement 
was moderate.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  Superficial scars warranted a 10 percent evaluation 
if they were poorly nourished and subject to repeated 
ulceration, or if they were tender and painful on objective 
demonstration.  Scars were also be rated based on limitation 
of function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (effective prior to 
August 30, 2002).

The veteran has indicated in prior statements that he spent 
four months at the Portsmouth Naval Hospital during service 
in 1952, due to the tenderness of the scar in question; and 
could not shave the area for two months.  He had also averred 
that he had initially complained of, and was evaluated for a 
painful and tender scar at the Wilkes-Barre VA medical center 
(VAMC) in 1956.  The Board notes, however, that the records 
from the Portsmouth Naval Hospital show no evidence of 
subjective complaints of a painful or tender residual scar.  
While the veteran is shown to have reported symptoms of 
facial weakness following the surgery which resolved, the 
sutured wound itself was noted to be well-healed.  In 
addition, the Wilkes-Barre VAMC indicates that they have no 
records on the veteran.  Finally, the remaining service 
treatment records, as well as the January 1956 separation 
examination report, revealed no findings relevant to the scar 
that would have warranted a compensable evaluation. 

Therefore, as there is no evidence of a claim for an 
increased rating prior to June 4, 1999, or a factually 
ascertainable increase in severity of the scar in question 
prior to that date, an earlier effective date is not 
warranted.  Additionally, since the evidence does not show:  
that this scar caused moderate disfigurement; was poorly 
nourished, superficial, with repeated ulcerations; or was 
objectively tender and painful; or caused limitation of 
function of the part affected, since the effective date of 
service connection - a noncompensable evaluation was proper 
from that date until June 4, 1999.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-7805 (2001).  

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to June 4, 1999, for the award of a 10 percent rating 
for a scar, left upper neck.


ORDER

An effective date earlier than June 4, 1999, for an increased 
rating of 10 percent for a service-connected scar, left upper 
neck is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


